Citation Nr: 1516735	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  06-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for numbness and tingling of the upper extremities, to include as secondary to the Veteran's cervical spine disability, for accrued benefits purposes.  

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from September 1940 to July 1945 and from October 1946 to July 1952.  The Veteran died on June [redacted], 1991; the appellant is the Veteran's surviving spouse.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This case was remanded in April 2008 and July 2009 for further development.  As noted in an August 2011 Board decision, the July 2009 decision had granted service connection for missing teeth and for peptic ulcer disease, but denied a claim of clear and unmistakable error (CUE) for accrued benefits purposes.  By the 2011 decision, the Board denied entitlement to TDIU for accrued benefits purposes.

The appellant appealed the Board's August 2011 denial to the United States Court of Appeals for Veterans Claims.  During the pendency of that appeal, the appellant and the Secretary for the Department of Veterans Affairs (Secretary) agreed in a joint motion that the case required a remand by the United States Court of Appeals for Veterans Claims (Court).  The Court remanded the case in May 2012 for compliance with the terms of the joint motion.  In May 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development consistent with the Joint Motion for Remand.

In the May 2012 joint motion, the parties agreed that the Board had not developed all issues on appeal.  Specifically, it was noted that a claim of service connection for upper extremity numbness and tingling had not been addressed.  Consequently, the Board, in its 2013 remand, instructed the AOJ to adjudicate this claim for accrued benefits purposes, along with any other claims that might be considered as having been pending at the Veteran's death.  

In February 2015, the AOJ issued a supplemental statement of the case and specifically found as follows:  "Following a thorough review of the Veteran's claims folder, it was determined that there were no other pending claims [except the TDIU claim] as of June [redacted], 1991."  The AOJ accordingly denied entitlement to TDIU and returned the case to the Board.  

The Board appreciates the AOJ's reasoning and analysis for why there were no pending claims other than the TDIU claim at the time of the Veteran's death, as extensively documented in a February 4, 2015 VA Form 21-0584.  Indeed, the reasoning for finding that there were no claims other than the TDIU claim is wholly consistent with the Board's earlier denial in 2011; however, the effect of the Court's 2012 order was to vacate the Board's 2011 decision.  In short, the parties agreed in the Joint Motion for Remand-which was sanctioned by the Court, and which the Board and AOJ are now bound by law to follow-that there was a "reasonably-raised claim for upper extremities numbness and tingling condition, to include as secondary to the Veteran's service-connected cervical spine disorder."  See Joint Motion for Remand, p. 3.  Moreover, in effectuating the Joint Motion for Remand, the Board stated in its May 2013 Remand, "At the least, the issue addressed by the parties to the joint motion for remand, namely service connection for upper extremity numbness and tingling, such as might be due to cervical radiculopathy, must be considered."  

While the Board may not have been very clear in its remand that adjudication on the merits of the claim for service connection was required, VA is bound by the terms of the joint motion.  Accordingly, the Board must again remand this claim in order for the AOJ to adjudicate whether service connection for upper extremity numbness and tingling is warranted based on the record at the time of the Veteran's death.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

Adjudicate, for accrued benefits purposes, the merits of a claim of service connection for numbness and tingling of the upper extremities, to include as secondary to the Veteran's cervical spine disability.  (If service connection is granted, rating(s) should be assigned based on the record available at the time of the Veteran's death.)  Thereafter, the AOJ should review the claims file and readjudicate the appellant's claim of entitlement to TDIU for accrued benefits purposes.  If a benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

